DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 11, 13-14, 20, 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett (U.S. Pub. No. 2015/0032066) (previously cited) in view of Burkett et al. (U.S. Pat. No. 10791991) (hereinafter Burkett II).
Regarding claim 1, Burkett discloses:
An intravascular guidewire (abstract), comprising: a flexible elongate member (flexible elongate member 106) configured to be positioned within a vessel of a patient (paragraphs 0053 and 0055), the flexible elongate member comprising a distal portion defining a first length of the flexible elongate member and a proximal portion defining a second length of the flexible elongate member (see at least figure 2 and paragraph 0058 which disclose wherein the flexible elongate member 106 has a distal portion 107 adjacent a distal end 108 and a proximal portion 109 adjacent a proximal end 110); an electronic component (component 112) secured to the distal portion of the flexible elongate member (see figures 2 and 5 and paragraph 0058 which discloses wherein component 112 is an electrical component positioned within and in communication with the distal portion of member 106); a first conductive member (portion of elongate member 106 from the distal end 108 up to the connection portion 114) extending the first length and comprising a proximal end and a distal end, wherein the distal end of the first conductive member is coupled to the electronic component (Figure 2 and paragraph 0058 discloses wherein the electronic component 112 is disposed within the elongate member 106 at the distal end and wherein elongate member 106 is a stainless steel (conductive) tube); a second conductive member (section 118) extending the second length and comprising a proximal end and a distal end (See figure 2 and paragraphs 0058-0059 which disclose wherein the stainless steel (conductive) tube 106 has a second portion or section 118 at the proximal end of the member 106); and a tube (connection portion 114) disposed only between the first conductive member and the second conductive member (see figure 2), the tube comprising a third conductive member (paragraph 0058 discloses wherein the elongate member 106 which includes connection portion 114 (tube) is stainless steel (conductive)), wherein the proximal end of the first conductive member and the distal end of the second conductive member are coupled to the third conductive member such the second conductive member is in electrical communication with the electronic component via the first conductive member and the third conductive member (paragraph 0058 discloses wherein the elongate member 106 which includes connection portion 114 and section 118 is stainless steel (conductive) tube and figure 2 shows wherein the proximal end of the first conductive member and the distal end of the second conductive member (section 118) is coupled to the connection portion 114 such that second conductive member would be in electrical communication with the electronic component).
Yet Burkett does not disclose:
wherein the first conductive member, the second conductive member, and the third conductive member are different from one another.
However, in the same field of conductive guidewire devices, Burkett II discloses:
wherein the first conductive member, the second conductive member, and the third conductive member are different from one another (figures 11-12 and column 10, lines 18-51 disclose wherein at least conductive bands 228 and 230 and conductor 210 are three separate or different conductive members in connection). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first conductive member, the second conductive member, and the third conductive member are different from one another, as taught by Burkett II, in order to facilitate and control communication along the length of the device based on the desired functionality of the device or components within the device (column 7, lines 60-67 and column 8, lines 1-14).    
Regarding claim 5, Burkett in view of Burkett II discloses the guidewire of claim 1, Burkett further discloses:
further comprising a fourth conductive member (section 120) disposed at the proximal portion of the flexible elongate member (See figure 2), wherein the fourth conductive member is directly in communication to the second conductive member (paragraph 0058 discloses wherein the tube 106 which including section 120 is stainless steel (conductive) tube and figure 2 shows wherein the second conductive member (section 118) is directly coupled to the fourth conductive member (section 120)). 
Regarding claim 6, Burkett in view of Burkett II discloses the guidewire of claim 5, Burkett further discloses:
wherein: the first conductive member is directly in communication with the electronic component (see figures 2 and 5 and paragraph 0058 which discloses wherein component 112 is an electrical component positioned within and in communication with the distal portion of member 106); the third conductive member is directly in communication with the first and second conductive members and the electronic component is in communication with the fourth paragraph 0058 discloses wherein the tube 106 which includes connection portion 114 and section 118 is stainless steel (conductive) tube and figure 2 shows wherein the proximal end of the first conductive member and the distal end of the second conductive member (section 118) is coupled to the connection portion 114 (third conductive member) and section 120 (fourth conductive member) such that each of the conductive section would be in electrical communication with each other and the electronic component).
Regarding claim 7, Burkett in view of Burkett II discloses the guidewire of claim 5, Burkett further discloses:
wherein the tube is disposed distally of the fourth conductive member (Figure 2 shows wherein the connection portion 114 (tube) is disposed distally of the section 120 (fourth conductive member)).
Regarding claim 8, Burkett discloses the guidewire of claim 1, Burkett further discloses:
wherein the tube is disposed distally of the third conductive member (Figure 2 shows wherein the connection portion 114 (tube) is disposed distally of the section 118 (third conductive member)).
Regarding claim 11, Burkett in view of Burkett II discloses the guidewire of claim 1. Yet Burkett does not disclose:
a plurality of first conductive members; a plurality of second conductive members; and a plurality of third conductive members
 However, in the same field of conductive guidewire devices, Burkett II discloses:
a plurality of first conductive members (conductive bands 228 and 230) (see figure 10); a plurality of second conductive members (conductive bands 234 and 204) (see figure 10); and conductors 208, 210, 212, 214, and 202) (see figures 10-12 and column 10, lines 18-51).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a plurality of first conductive members; a plurality of second conductive members; and a plurality of third conductive members, as taught by Burkett II, in order to allow for multiple connections with various components of the device to allow for a greater exchange of data and in order to facilitate and control communication along the length of the device based on the desired functionality of the device or components within the device (column 7, lines 60-67 and column 8, lines 1-14).
Regarding claim 13, Burkett in view of Burkett II discloses the guidewire of claim 1, Burkett further discloses:
wherein a proximal portion of the tube comprises a first diameter less than a second diameter of a distal portion of the tube (figure 2 and paragraph 0060 discloses wherein the diameter is decreased at the proximal end).
Regarding claim 14, Burkett discloses:
A method of fabricating an intravascular guidewire, the method comprising: obtaining an electronic component (component 112) and a first conductive member  (portion of elongate member 106 from the distal end 108 up to the connection portion 114) in communication with the electronic component (Figure 2 and paragraph 0058 discloses wherein the electronic component 112 is disposed within the elongate member 106 at the distal end and wherein elongate member 106 is a stainless steel (conductive) tube); obtaining a flexible elongate member (flexible elongate member 106), comprising a distal portion defining a first length of the flexible elongate member and a proximal portion defining a second length of the flexible see at least figure 2 and paragraph 0058 which disclose wherein the flexible elongate member 106 has a distal portion 107 adjacent a distal end 108 and a proximal portion 109 adjacent a proximal end 110), wherein the flexible elongate member comprises a second conductive member (section 118), wherein the first conductive member extends the first length and comprises a proximal end and a distal end, wherein the distal end of the first conductive member is coupled to the electronic component (see figures 2 and 5 and paragraph 0058 which discloses wherein component 112 is an electrical component positioned within and in communication with the distal portion of member 106), wherein the second conductive member extends the second length and comprises a proximal end and a distal end (See figure 2 and paragraphs 0058-0059 which disclose wherein the stainless steel (conductive) tube 106 has a second portion or section 118 at the proximal end of the member 106); positioning a tube (connection portion 114) only between the first conductive member and the second conductive member of the flexible elongate member (see figure 2), the tube comprising a third conductive member (paragraph 0058 discloses wherein the elongate member 106 which includes connection portion 114 (tube) is stainless steel (conductive)); and establishing communication between the electronic component and the second conductive member by coupling a proximal end of the first conductive member to the third conductive member and coupling a distal end of the second conductive member to the third conductive member such that the second conductive member is in electrical communication with the electronic component via the first conductive member and the third conductive member (paragraph 0058 discloses wherein the elongate member 106 which includes connection portion 114 and section 118 is stainless steel (conductive) tube and figure 2 shows wherein the proximal end of the first conductive member and the distal end of the second conductive member (section 118) is coupled to the connection portion 114 such that second conductive member would be in electrical communication with the electronic component).
Yet Burkett does not disclose:
wherein the first conductive member, the second conductive member, and the third conductive member are different from one another.
However, in the same field of conductive guidewire devices, Burkett II discloses:
wherein the first conductive member, the second conductive member, and the third conductive member are different from one another (figures 11-12 and column 10, lines 18-51 disclose wherein at least conductive bands 228 and 230 and conductor 210 are three separate or different conductive members in connection). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first conductive member, the second conductive member, and the third conductive member are different from one another, as taught by Burkett II, in order to facilitate and control communication along the length of the device based on the desired functionality of the device or components within the device (column 7, lines 60-67 and column 8, lines 1-14).
Regarding claim 21, Burkett in view of Burkett II discloses the guidewire of claim 13, Burkett further discloses:
wherein the first diameter is less than a third diameter of the proximal portion of the flexible elongate member (paragraph 0060 discloses wherein the diameter is decreased at the proximal end and figure 2 shows wherein portion 108 (first diameter) has a diameter less than portions 120 and 110 (second and third diameters)).

wherein the tube is coupled to the proximal portion of the flexible elongate member via an adhesive (paragraphs 0062 and 0094-0095 disclose wherein the separate sections are joined via adhesive).
Regarding claim 24, Burkett in view of Burkett II discloses the guidewire of claim 1, Burkett further discloses:
wherein the tube is disposed at the proximal portion of the flexible elongate member (figure 2 shows wherein connection portion 114 (tube) is disposed at the proximal end of the flexible elongate member 106).
Regarding claim 25, Burkett in view of Burkett II discloses the guidewire of claim 1, Burkett further discloses:
wherein a distal end of the tube terminates proximal of the distal portion of the flexible elongate member (figure 2 shows wherein the connection portion 114 (tube) terminates proximal of the distal end 110 of the elongate member 106).
Regarding claim 26, Burkett in view of Burkett II discloses the guidewire of claim 1, Burkett further discloses:
wherein the proximal end of the first conductive member is coupled to a distal portion of the third conductive member and the distal end of second conductive member is coupled to a proximal portion of the third conductive member (Figure 2 shows wherein the distal end of the connection portion 114 (third conductive member) is connected to the proximal end of the distal section of the flexible elongate member 106 (first conductive member) and wherein the distal end of the section 118 (second conductive member) is connected or coupled to the proximal end of the connection portion 114). 
Regarding claim 27, Burkett in view of Burkett II discloses the guidewire of claim 1, Burkett further disclose:
wherein a distal end of the third conductive member terminates at a distal end of the tube (paragraph 0058 discloses wherein the elongate member 106 which includes connection portion 114 (tube) is stainless steel (conductive) such that the distal end of the (connection portion 114 (tube) is the distal end of the third conductive portion (connection portion 114)).
Claim 2-4, 9, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II, as applied to claims 1 and 14, and further in view of Vanney et al. (U.S. Pub. No. 2013/0296692) (previously cited).
Regarding claim 2, Burkett in view of Burkett II discloses the guidewire of claim 1, yet Burkett does not disclose:
wherein the tube comprises a first polymer.
However, in the same field of guidewire devices, Vanney discloses:
wherein the tube comprises a first polymer (paragraph 0054 discloses wherein a tubing may be a polymer tube).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the tube comprises a first polymer, as taught by Vanney, in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire. 

wherein the third conductive member is embedded within the first polymer.
However, in the same field of guidewire devices, Vanney discloses:
wherein the third conductive member is embedded within the first polymer (paragraph 0054 discloses wherein the wire cable 74 (third conductive material) is insulated by or embedded within the insulator tube 76 and wherein the insulator tube 76 can be a polymer tube).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the third conductive member is embedded within the first polymer, as taught by Vanney, in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire. 
Regarding claim 4, Burkett in view of Burkett II discloses the guidewire of claim 1, and Burkett further discloses:
wherein the flexible elongate member comprises a core, and wherein the tube is positioned around the core (paragraph 0009-0011 and 0071-0072 discloses wherein device includes a conductive core wire or member and wherein the tubular member surrounds the core member). 
Yet Burkett does not disclose:
wherein the core member is metal.
However, in the same field of guidewire devices, Vanney discloses:
paragraph 0045 discloses wherein the core wire may be made of metal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination, to incorporate wherein the core member is metal, as taught by Vanney, as a simple substitution for the undisclosed conductive core wire material of Burkett, to achieve the predictable result of being able to provide rigid and flexible support and to electrically supply or couple components located within the guidewire device. 
Regarding claim 9, Burkett in view of Burkett II discloses the guidewire of claim 1, yet Burkett does not disclose:
wherein the first conductive member comprises an electrical wire.
However, in the same field of guidewire devices, Vanney discloses:
wherein the first conductive member comprises an electrical wire (paragraphs 0052-0053 disclose wherein the sensor assembly 54 (electrical component) is connected via a wire). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first conductive member comprises an electrical wire, as taught by Vanney, as a simple substitution for the electrical connection component of Burkett, to achieve the predictable result of providing an electrical connection. 
Regarding claim 15, Burkett in view of Burkett II discloses the method of claim 14, and Burkett further discloses:
paragraph 0009-0011 and 0071-0072 discloses wherein device includes a conductive core wire or member and wherein the tubular member surrounds the core member). 
Yet Burkett does not disclose:
wherein the core member is metal.
However, in the same field of guidewire devices, Vanney discloses:
wherein the core member is metal (paragraph 0045 discloses wherein the core wire may be made of metal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination, to incorporate wherein the core member is metal, as taught by Vanney, as a simple substitution for the undisclosed conductive core wire material of Burkett, to achieve the predictable result of being able to provide rigid and flexible support and to electrically supply or couple components located within the guidewire device. 
Regarding claim 16, Burkett in view of Burkett II and Vanney discloses the method of claim 15, and Burkett further discloses:
exposing the third conductive member (paragraph 0086 discloses wherein a portion of the sheath or insulating layer may be removed to expose the underlying conductive material).
Regarding claim 22, Burkett in view of Burkett II discloses the guidewire of claim 1, yet Burkett does not disclose:

However, in the same field of guidewire devices, Vanney discloses:
wherein the tube is coupled to the proximal portion of the flexible elongate member via a shrink tube (paragraph 0073 disclose wherein the outside shroud composed of shrink tube is applied around a tube portion and sensor assembly such that the components are coupled).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the tube is coupled to the proximal portion of the flexible elongate member via a shrink tube, as taught by Vanney, in order to quickly join or couple the component parts. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II, as applied to claim 1, and further in view of Patil et al. (U.S. Pub. No. 2012/0071782) (previously cited).
Regarding claim 10, Burkett in view of Burkett II discloses the guidewire of claim 1, yet Burkett does not disclose:
wherein the proximal portion of the flexible elongate member comprises a second polymer, and wherein the second conductive member is embedded within the second polymer.
However, in the same field of guidewire devices, Patil discloses:
wherein the proximal portion of the flexible elongate member comprises a second polymer, and wherein the second conductive member is embedded within the second polymer (paragraph 0236 discloses wherein the proximal end of the guide wire may be formed of a polymer and paragraph 0227 discloses wherein the conductor wires may be encased within a polymer material).
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II, as applied to claim 11, and further in view of Patil et al. (U.S. Pub. No. 2018/0093078) (hereinafter Patil II) (previously cited).
Regarding claim 12, Burkett in view of Burkett II discloses the guidewire of claim 11, Burkett further discloses:
wherein the flexible elongate member comprises a core (paragraph 0009-0011 and 0071-0072 discloses wherein device includes a conductive core wire or member); 
Yet Burkett does not disclose:
wherein the core is metal; and a second of the plurality of conductive members is directly in communication with the core.
However, in the same field of guidewire devices, Burkett II discloses:
wherein the core is metal (column 11, lines 20-44); and a second of the plurality of conductive members is directly in communication with the core (column 8, lines 38-67 disclose wherein the core can be directly connected or coupled to conductive bands (conductive members)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Yet the combination does not disclose:
wherein: a first of the plurality of first conductive members is directly in communication with a first of the third conductive member
However, in the same field of guidewire devices, Patil II discloses:
wherein: a first of the plurality of first conductive members is directly in communication with a first of the third conductive member (Figures 34B, 37A, 37C, 41A and paragraphs 0123-0124  disclose wherein each of the conductive ring elements, including a first and third conductive element, are connected or in communication together via a flex circuit 430). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein: a first of the first plurality of conductive members is directly in communication with a first of the third conductive member, as taught by Patil II, in order to selectively control each conductive member based on the desired output or reading. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II and Vanney, as applied to claim 16, and further in view of Patil II.
Regarding claim 17, Burkett in view of Burkett II and Vanney discloses the method of claim 16, yet Burkett does not disclose:
wherein the third conductive member is embedded within the first polymer.
However, in the same field of guidewire devices, Vanney discloses:
paragraph 0054 discloses wherein the wire cable 74 (third conductive material) is insulated by or embedded within the insulator tube 76 and wherein the insulator tube 76 can be a polymer tube).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the third conductive member is embedded within the first polymer, as taught by Vanney, in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire. 
Yet the combination does not disclose:
wherein the flexible elongate member further comprises a polymer surrounding the metal core, and wherein the exposing comprises ablating the polymer.
However, in the same field of guidewire devices, Patil II discloses:
wherein the flexible elongate member further comprises a polymer surrounding the (paragraph 0017 discloses wherein a polymer layer may be coated over (surrounds) the guidewire core), and wherein the exposing comprises ablating the polymer (paragraph 0121 discloses wherein wires within the guidewire device may be ablated to expose the selected conducting wire).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flexible elongate member further comprises a polymer surrounding the metal core, and wherein the exposing comprises ablating the polymer, as taught by Patil II, in order to selectively expose conductive areas of the device so as to be able to attach electrical components. 

Reducing a diameter of a proximal end of the tube (figure 2 and paragraph 0060 discloses wherein the diameter is decreased at the proximal end).
Regarding claim 19, Burkett in view of Burkett II, Vanney, and Patil II discloses the method of claim 17, Burkett further discloses:
wherein the exposing the third conductive member comprises exposing a proximal portion and a distal portion of the third conductive member, wherein the first conductive member is electrically connected to the distal portion of the third conductive member, and wherein the second conductive member is electrically connected to the proximal portion of the third conductive member  (Figure 2 shows wherein the distal end of the connection portion 114 (third conductive member) is connected to the proximal end of the distal section of the flexible elongate member 106 (first conductive member) and wherein the distal end of the section 118 (second conductive member) is connected or coupled to the proximal end of the connection portion 114 and paragraph 0058 discloses wherein the elongate member 106 which includes connection portion 114 and section 118 is stainless steel (conductive) tube). 
Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II, as applied to claim 14, and further in view of Burkett et al. (U.S. Pub. No. 2014/0005573) (previously cited) (hereinafter Burkett III).
Regarding claim 20, Burkett in view of Burkett II discloses the method of claim 14, Burkett further discloses:
at least paragraphs 0062 and 0072 discloses wherein the electrically conductive portions can be soldered).
Yet Burkett does not disclose:
coupling the proximal end of the first conductive member to the third conductive member and coupling the distal end of the second conductive member to the third conductive member.
However, in the same field of conductive guidewire devices, Burkett III discloses:
coupling the proximal end of the first conductive member to the third conductive member and coupling the distal end of the second conductive member to the third conductive member (Figure 2 shows wherein a connection portion 114 (third conductive member) is connected to the proximal end of the distal section of the flexible elongate member 106 (first conductive member) and wherein the distal end of the proximal section 106 (second conductive member) is also connected or coupled to the connection portion 114 and paragraph 0070 disclose wherein the connection portion 114 is an electrical conductor and wherein the flexible elongate member 106 contains conductive cables and paragraph 0076 discloses wherein the one or more electrical conductors are soldered). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate coupling the proximal end of the first conductive member to the third conductive member and coupling the distal end of the second conductive member to the third conductive member, as taught by Burkett III, such that the elongate device of Burkett could contain an intermediary connection portion, in order to allow for connecting multiple sections and members of the device together while allowing for the conductance of electrical pathways so as to allow for the connection of 
Regarding claim 28, Burkett in view of Burkett II discloses the guidewire of claim 1, yet Burkett does not disclose:
wherein a proximal end of the third conductive member extends proximal of a proximal end of the tube.
However, in the same field of conductive guidewire devices, Burkett III discloses:
wherein a proximal end of the third conductive member extends proximal of a proximal end of the tube (Figure 2 and paragraph 0069 disclose wherein the connector portion 114 (third conductive member) is located a distance 116 away from the proximal end of the elongate member 106 (tube) and wherein the distance 116 can be between 0% and 50% of the length of the tube away from the proximal end, such that the proximal end of the connector portion 114 can be located at the proximal end of the flexible elongate member 106).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a proximal end of the third conductive member extends proximal of a proximal end of the tube, as taught by Burkett III, in order to facilitate communication at the proximal end of the device.
Response to Amendment
Applicant amended claims 1 and 14 in the response filed 11/12/2021.
Response to Arguments
The Applicant's arguments with respect to claims 1-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792